Citation Nr: 1422049	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-34 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment of or reimbursement for medical care expenses incurred at Rochester General Hospital on December 8, 2008.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to September 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2009 administrative decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New York.


REMAND

The Board remanded this case to the Canandaigua VAMC in May 2011 and April 2012, in part for the Veteran to be furnished complete notice of the law and regulations pertaining to claims for reimbursement for unauthorized medical expenses pursuant to 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  This remains to be done.  Therefore, remand is again required.  In this regard, the Board notes that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the VAMC via the Appeals Management Center for the following actions:

1.  The Canandaigua VAMC should provide the Veteran with complete notice of 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

2.  The Canandaigua VAMC should undertake any other development it determines to be warranted.

3.  If additional evidence is received, the VAMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



